Fourth Court of Appeals
                                San Antonio, Texas

                                     JUDGMENT
                                   No. 04-19-00398-CV

                        IN THE INTEREST OF J.E.J.H., a Child

               From the 218th Judicial District Court, Atascosa County, Texas
                             Trial Court No. 17-06-0564-CVA
                     Honorable Melissa DeGerolami, Judge Presiding

     BEFORE JUSTICE MARTINEZ, JUSTICE CHAPA, AND JUSTICE RODRIGUEZ

     In accordance with this court’s opinion of this date, the trial court’s judgment is
AFFIRMED. Because appellant is indigent, no costs of this appeal are assessed.

      SIGNED November 13, 2019.


                                              _____________________________
                                              Luz Elena D. Chapa, Justice